In an action to recover amounts unpaid under a separation agreement and for other relief, order striking out defenses and granting partial summary judgment to respondent modified on the law by striking the ordering paragraphs therefrom and inserting in place thereof a paragraph providing that respondent’s motion be granted to the extent of striking the second affirmative defense from the answer and in all other respects denied. As thus modified, the order is unanimously affirmed, without costs. The judgment entered on the order is vacated, without costs. The first affirmative defense is sufficient as a pleading to allege that the written separation agreement was executed and delivered as part of an illegal agreement to procure a divorce or was the consideration for such illegal agreement, and such allegations are sufficient substantively. (Murthey V. Murthey, 287 N. Y. 740.) Present — Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ.